SUMMARY ORDER

THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, at Foley Square, in the City of New York, on the 15th day of September, two thousand and three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Frank Leiser appeals from so much of the judgment entered November 1, 2002 in the United States District Court for the Southern District of New York (Cote, /.), as dismissed on summary judgment his claims under the Age Discrimination in Employment Act, the New York State Human Rights Law, and the New York Labor Law, and a claim that defendants’ breached Leiser’s employment agreement. Leis-er contends on appeal that the district judge misapplied the governing law as to each of his claims; however, we see no error, and we therefore affirm for substantially the reasons set forth in the district court’s Opinion and Order dated June 11, 2002.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.